



Exhibit 10.2


EXECUTION VERSION




SECOND AMENDMENT TO
COMMON SECURITY AND ACCOUNT AGREEMENT


This Second Amendment, dated as of February 14, 2018 (the “Second Amendment”),
among Cheniere Corpus Christi Holdings, LLC (the “Company”), Corpus Christi
Liquefaction, LLC, Cheniere Corpus Christi Pipeline, L.P. and Corpus Christi
Pipeline GP, LLC (the “Guarantors” and, together with the Company, the “Securing
Parties”), Société Générale as Security Trustee, and Mizuho Bank, Ltd., as
Account Bank, amends the Common Security and Account Agreement, dated as of May
13, 2015 and as amended on September 7, 2017 (as amended, amended and restated,
modified or supplemented from time to time, the “Common Security and Account
Agreement”), by and among the Securing Parties, the Initial Senior Creditor
Group Representatives listed in Schedule C thereto and the Senior Creditor Group
Representatives that accede thereto from time to time, for the benefit of all
Senior Creditors, Société Générale as Intercreditor Agent for the Facility
Lenders and any Hedging Banks, Société Générale as Security Trustee, and Mizuho
Bank, Ltd., as Account Bank. All capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Common Security
and Account Agreement.


WHEREAS, the Company entered into a Common Terms Agreement, dated as of May 13,
2015, and amended on September 7, 2017 (as amended, amended and restated,
modified or supplemented from time to time, the “Common Terms Agreement”), by
and among the Company, the Guarantors, Société Générale as the Term Loan
Facility Agent on behalf of itself and the Term Lenders, and as Intercreditor
Agent for the Facility Lenders, and each other Facility Agent that is party to
the agreement from time to time on behalf of itself and the Facility Lenders
under its Facility Agreement, which contains certain covenants applicable to the
Loan Parties;


WHEREAS, the Company entered into an Indenture, dated as of May 18, 2016, as
supplemented on December 9, 2016 by the First Supplemental Indenture and on May
19, 2017 by the Second Supplemental Indenture (as amended, amended and restated,
modified or supplemented from time to time, the “Indenture”), among the Company,
as issuer, the Guarantors, as guarantors and The Bank of New York Mellon, as
trustee;


WHEREAS, the Company has requested that Intercreditor Agent agree on behalf of
each Senior Creditor Group Representative to amend the Common Security and
Account Agreement as set forth in the Second Amendment; and


WHEREAS, the Requisite Secured Parties have authorized the Intercreditor Agent
to instruct the Security Trustee to amend the Common Security and Account
Agreement as set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
subject to the terms and conditions herein set forth, the parties hereto agree
as follows:





--------------------------------------------------------------------------------







Section 1. Amendments to Common Security and Account Agreement. The Company, the
Guarantors and the Security Trustee each agree that the Common Security and
Account Agreement is amended by adding the following as a new Section 2.11 (Loan
Party Guarantees) to the Common Security and Account Agreement:


2.11 Secured Party Guarantees. Notwithstanding any other provision contained
herein or in any other Finance Document, including without limitation Section
12.15 (Guarantees) of the Common Terms Agreement and Section 4.25 Limitation on
Guarantees) of the Indenture, a Securing Party may guarantee any obligations of
any other Securing Party that such other Securing Party is permitted to incur
under the Finance Documents.


Section 2. Representations, Events of Default and Guarantees. The undersigned
signatory of each Securing Party hereby certifies that she is an Authorized
Officer of such Securing Party and, solely in such capacity and not in her
personal capacity, hereby certifies to the Senior Creditor Group
Representatives, as of the date of this Second Amendment, the following:


(a)
Each of the Repeated Representations made by such Securing Party is true and
correct in all material respects, except for those representations and
warranties that are qualified by materiality, which are true and correct in all
respects, as to such Securing Party on and as of the date of this Second
Amendment as if made on and as of such date (or, if stated to have been made
solely as of an earlier date, as of such earlier date);



(b)
No Unmatured Event of Default or Event of Default has occurred and is Continuing
on such date or could reasonably be expected to result from the consummation of
the transactions contemplated by this Second Amendment; and



(c)
As of the date of this Second Amendment, the guarantee of the Senior Debt
Obligations by each Guarantor is in full force and effect in accordance with
Article 11 (Guarantees) of the Common Security and Account Agreement and this
Second Amendment could not reasonably be expected to alter the effectiveness of
such guarantees.



Section 3. Effectiveness. This Second Amendment shall be effective upon (x) the
receipt by the Security Trustee of executed counterparts of this Second
Amendment by the Company and each Guarantor and (y) the execution of this Second
Amendment by the Security Trustee.


Section 4. Finance Document. This Second Amendment constitutes a Finance
Document as such term is defined in, and for purposes of, the Common Security
and Account Agreement.







--------------------------------------------------------------------------------





Section 5. GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, UNITED STATES
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.


Section 6. Headings. All headings in this Second Amendment are included only for
convenience and ease of reference and shall not be considered in the
construction and interpretation of any provision hereof.


Section 7. Binding Nature and Benefit. This Second Amendment shall be binding
upon and inure to the benefit of each party hereto and their respective
successors and permitted transfers and assigns.


Section 8. Counterparts. This Second Amendment may be executed in multiple
counterparts, each of which shall be deemed an original for all purposes, but
all of which together shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page of this Second Amendment by
facsimile or in electronic document format (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Second
Amendment.


Section 9. No Modifications; No Other Matters. Except as expressly provided for
herein, the terms and conditions of the Common Security and Account Agreement
shall continue unchanged and shall remain in full force and effect. Each
amendment granted herein shall apply solely to the matters set forth herein and
such amendment shall not be deemed or construed as an amendment of any other
matters, nor shall such amendment apply to any other matters.


[Signature pages follow]











--------------------------------------------------------------------------------






EXECUTION VERSION


IN WITNESS WHEREOF, the parties have caused this Second Amendment to the Common
Security and Account Agreement to be duly executed and delivered as of the day
and year first above written.


CHENIERE CORPUS CHRISTI
HOLDINGS, LLC, as the Company
 
 
By:
/s/ Lisa C. Cohen
 
Name: Lisa C. Cohen
 
Title: Treasurer
 
 
 
 
CORPUS CHRISTI LIQUEFACTION,
LLC, as Guarantor
 
 
 
By:
/s/ Lisa C. Cohen
 
Name: Lisa C. Cohen
 
Title: Treasurer
 
 
 
 
CHENIERE CORPUS CHRISTI
PIPELINE, L.P., as Guarantor
 
 
 
 
By:
/s/ Lisa C. Cohen
 
Name: Lisa C. Cohen
 
Title: Treasurer
 
 
 
 
CORPUS CHRISTI PIPELINE GP, LLC,
as Guarantor
 
 
By:
/s/ Lisa C. Cohen
 
Name: Lisa C. Cohen
 
Title: Treasurer





















SIGNATURE PAGE TO CSAA AMENDMENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Second Amendment to the Common
Security and Account Agreement to be duly executed and delivered as of the day
and year first above written.




SOCIÉTÉ GÉNÉRALE,
as Security Trustee (with the prior written
consent of the Intercreditor Agent) and
Intercreditor Agent on its own behalf and on
on behalf of the Intercreditor Parties
 
 
 
By:
/s/ Ellen Turkel
Name: Ellen Turkel
Title: Director









SIGNATURE PAGE TO CSAA AMENDMENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Second Amendment to the Common
Security and Account Agreement to be duly executed and delivered as of the day
and year first above written.


MIZUHO BANK, LTD.,
as Account Bank
 
 
 
By:
/s/ Christopher Stolarski
Name: Christopher Stolarski
Title: Managing Director











SIGNATURE PAGE TO CSAA AMENDMENT